Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 31, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154644                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  A. B. PETRO MART, INC., and AREF BAZZI,                                                                Kurtis T. Wilder,
             Plaintiffs-Appellees,                                                                                   Justices


  v                                                                 SC: 154644
                                                                    COA: 327481
                                                                    Wayne CC: 14-012291-CK
  ALI T. BEYDOUN INSURANCE AGENCY,
  INC. and ALI BEYDOUN,
              Defendants,
  and
  PRIME ONE INSURANCE,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 15, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 31, 2017
           p0717
                                                                              Clerk